Title: From Benjamin Franklin to Dumas, 22 June 1778
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, June 22. 1778
On considering the Affair of presenting the Copy of the Treaty, it is thought best to postpone it till the Arrival of the Ratification, which is now daily expected, as we have Advice of the Arrival of the Treaty at the Congress, and that the News of it had been received with Universal Joy.
We have also the News, that our little Fleet, which was convoyed out of the Channel by M. de la Mothe Piquet was safely arrived, with great Quantities of Stores, Clothing, Arms, &c. &c. I am ever, Your affectionate Friend
B Franklin
M. Dumas
  
Addressed: A Monsieur / Monsieur Dumas / à la Haye
Notation: Passy 22e. Juin 1778 Mr. B. Franklin
